United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        November 9, 2001
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 98-21090
                           Summary Calendar



PRINCE DWIGHT MAX-GEORGE,

                                          Petitioner-Appellant,

versus

JOHN D. ASHCROFT, U.S. Attorney General;
RICHARD CRAVENER, District Director,

                                           Respondents-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CV-3932
                          --------------------


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, EMILIO M. GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The district court’s judgment of December 1, 1998,

dismissing Max-George’s application for a writ of habeas corpus

under 28 U.S.C. § 2241 for lack of jurisdiction is VACATED.          The

case is REMANDED to the district court for further consideration

consistent with INS v. St. Cyr, 121 S. Ct. 2271, 2278-87 (2001)

and Calcano-Martinez v. INS, 121 S. Ct. 2268, 2270 (2001).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-21090
                               -2-

     The Respondents’ motion for leave to file a supplemental

brief and Max-George’s motion for leave to file a response to the

supplemental brief are DENIED.   Max-George’s motion for sanctions

under 28 U.S.C. § 1927 is not well taken and is DENIED.

     VACATED and REMANDED; MOTIONS DENIED.